 LONGSHOREMEN iLWU' LOCAL 7 .(GEORGIA-PACIFIC)363Local Union No. 7, International Longshoremen'sand Warehousemen's Union and Bellingham Di-vision, Georgia-Pacific Corporation and Belling-ham Stevedoring Co.- and Local, Union No. 194,Association of Western Pulp and Paper Work-ers. Case 19-CD-41514 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed 16 December 1982 by Bel-lingham Division, Georgia-Pacific Corporation (theEmployer), and duly served-on Local Union No :7,International Longshoremen's and Warehousemen'sUnion (the Respondent or ILWU), the GeneralCounsel of the National -Labor Relations Board, bythe Regional Director for Region 19, issued a com-plaint and notice of hearing' dated 24 August 1983,.an amended complaint and notice of hearing dated28 December 1983, and a second amended com-plaint and notice of hearing dated 10 January 1984against the Respondent, alleging that the Respond-ent had engaged in and was engaging in unfairlabor practices affecting commerce within themeaning of Section 8(b)(4)(ii)(D) and Section 2(6)and (7) of the National Labor Relations Act.Copies of the charge, the complaint and notice ofhearing, and the amended complaints and noticesof hearing were duly served on the parties.The complaint, as amended, alleges that sinceabout 8 August 1983 the Respondent has failed andrefused to comply with the BOard's Decision andDetermination of Dispute' in the underlying 10(k)proceeding, which awarded the work to the Em-ployer's employees who were represented by LocalUnion No. 194, Association of Western Pulp and -Paper Workers. The complaint also alleges thatsince about 8 August 1983 the Respondent hasfailed and refused to notify the Regional Directorthat it will comply with the above-mentioned Deci-sion and Determination of Dispute 'although it has'been afforded a fair opportunity to do so. Thecomplaint further alleges that commenCing in Sep-tember 1981, and for subsequent unloading oper-ations since, the Respondent has filed grievancesunder its collective-bargaining agreement with Bel-lingham Stevedoring Co. (Bellingham Stevedor-ing), claiming "in-lieu-Or pay from BellinghamStevedoring for the work in dispute, and that sub-sequent to the issuance of the above-mentioned10(k) decision the Respondent has filed new griev-ances claiming in-lieu-of pay for such work. The267 NLRB 26 (1983)complaint alleges that an object of the above actsand conduct by the Respondent is, and has been, toforce or require the Employer to assign the workdescribed in the 10(k) award to employees of Bel-lingham Stevedoring who are represented by theRespondent rather than to the employ-ees who are represented by AWPPW.The Respondent filed an answer admitting inpart and denying in part the allegations of theamended complaint and raising certain affirmativedefenses. The Respondent , admits the allegationsthat it failed to notify the Regional Director that itwould comply with the Board's 10(k) decision, butcontends, that the Board lacked jurisdiction in theunderlying 10(k) proceeding because the facts didnot present a jurisdictional dispute within themeaning of Section 10(k) and Section 8(b)(4)(D).The Respondent also admits the allegation that itfiled grievances claiming in-lieu-of pay for thework in dispute, but contends that its claims for in-lieu-of pay do not have an object proscribed bySection 8(b)(4)(D) and are not coercive within themeaning of Section 8(b)(4)(D). The Respondentfurther contends that the Board is without author-ity to order the Respondent to cease and desistfrom filing the in-lieu-of claims.On 18 January 1984 the parties filed a stipulationand ,' motion to transfer the proceeding to theBoard, ,The parties agreed that the stipulation offacts, the formal papers, the transcript and exhibitsfrom the hearing previously held in the underlying10(k) proceeding, and the arbitrator's award in-volving the work referred to in the stipulation Offacts constitute the entire record in this case, andthat no oral testimony is necessary or desired byany of the parties. The parties also waived a hear-ing before an administrative law judge and the issu-ance of an administrative law judge's decision, andstated their desire to submit the case directly to theBoard for findings -of fact and conclusions of law.On 9 March 1984 the Board approved the stipu-lation, made it a part of the record, and transferredthe proceeding to and continued the proceedingbefore the Board for the purpose of making find-ings of fact and conclusions of law for the issuanceof a Decision and Order. Thereafter, the GeneralCounsel, the Respondent, and the Employer filedbriefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the stipulation, thebriefs, and the entire record, and makes the follow-ing273 NLRB No. 58 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. JURISDICTION. The Employer, a Georgia corporation, manufac-tures pulp, paper, and chemical products at its fa-cility in Bellingham, Washington, where it annuallysells and ships goods and materials directly. topoints outside the State of Washington valued inexcess of $50,000, and purchases goods and materi-als directly from points outside the State of Wash-ington valued in excess of $50,000.We find that the Employer is engaged in com-merce Within the meaning of Section 2(6) and (7)of the Act and that ILWU and AWPPW are labororganizations within the meaning of Section 2(5) ofthe Act.II. THE UNFAIR LABOR PRACTICESA. FactsThe Employer receives bulk shipments of saltabout 14 times a year at its dock facilities in Bel-lingham, Washington. In a typical unloading oper-ation prior to September 1981, cranes located inthe hold of the ship were used to scoop the salt outand into a hopper on the dock, from where the saltwas transported on a series of conveyor belts to asalt pad. At the salt pad, a shuttle conveyor wasused to distribute the salt evenly over the pad.ILWU members employed by Bellingham Steve-doring operated the cranes on the ship, while theEmployer's AWPPW-represented employees oper-ated the conveyor belts, including the shuttle con-veyor.Around September 1981 the Employer decidedto cease using the shuttle conveyor and instead touse bulldozers on top of the salt pad during unload-ings. Following a meeting between the Employerand AWPPW officials, the Employer agreed to useits AWPPW-represented employees to operate thebulldozers. During the first unloading in September1981, ILWU protested to Bellingham Stevedoringthat under the Pacific Coast Longshore ContractDocument (PCLCD), to which Bellingham Steve-doring was a party by virtue of being a member of'the Pacific Maritime Association (PMA), ILWUmembers should have been ordered from the dis-patch hall to operate the bulldozers used on top ofthe salt pad. ILWU filed a grievance under thePCLCD seeking monetary payments (in-lieu-ofpay) as compensation for not getting the assign-ment of work. During all subsequent unloadings atthe dock, AWPPW-represented employees contin-ued to operate the bulldozers used on top of thesalt pad, and ILWU continued to file grievances orclaims for in-lieu-of pay. At some point, Belling-ham Stevedoring approached the Employer aboutacting as a contractor for the work on top of thesalt pad,- but the Employer rejected the request.Meanwhile, ILWU's grievances proceeded throughthe various steps of the PCLCD grievance proce-dure Until they were submitted for arbitration inlate 1982. When AWPPW learned that the ILWUgrievances had been referred to an arbitrator, it ad-vised the Employer by letter dated 6 December1982 that it would "take whatever action it deter-mines is necessary•up to and including work stop-page•to assure that [the bulldozer operator] jobsremain covered by the AWPPW and its LocalUnion as they have in the past."On 16 December the Employer filed the instantcharge alleging that both ILWU and AWPPW vio-lated Section 8(b)(4)(D) of the Act. A 10(k) hear-ing was held on 8 February 1983, and on 8 August1983 the Board issued its Decision and Determina-tion of Dispute in which it found reasonable causeto believe that both AWPPW and ILWU violatedSection 8(b)(4)(D). Regarding ILWU, the Boardbased its finding of reasonable cause on ILWU'sfiling of grievances against Bellingham Stevedor-ing. Relying on evidence that Bellingham Steve-doring had no control over the work in disputeand that ILWU members never had performed thework in dispute, the Board rejected ILWU's "workpreservation" defense and found reasonable causeto believe that ILWU's grievances had an object ofapplying ' indirect pressure on the Employer toassign the disputed work to ILWU-represented em-ployees. On the merits, the Board concluded thatthe Employer's AWPPW-represented employeeswere entitled to perform the work in dispute basedon, inter aim: the Employer's practice, assignment,and preference; relative ,skills and training; andeconomy and efficiency of operations. The Boardalso determined that ILWU was not entitled bymeans proscribed by Section 8(b)(4)(D) to force orrequire the Employer to assign the disputed workto employees represented by that labor organiza-tion. The Board's decision further ordered ILWUto notify within- 10 days the Regional Director, inwriting, whether it would refrain from engaging inthe proscribed conduct.-The parties' stipulation of facts indicates, thatsubsequent to the 10(k) hearing, but prior to the is-suance of the Board's Decision and Determinationof Dispute, an arbitrator's opinion and decisionissued favorable. to ILWU's position under thePCLCD. That decision, attached as an exhibit tothe stipulation,. indicates that on 10 February 1983,after a hearing in which ILWU and PMA partici-pated, Washington Area Arbitrator Forrester de-cided that the dispute regarding ILWU's in-lieu-ofclaims turned "on the determination of control of LONGSHOREMEN ILWU LOCAL 7 (GEORGIA-PACIFIC)365cargo." Although noting PMA's position that Bel-lingham Stevedoring's control of the cargo endswhen the cargo is dumped into the hopper on thedock, the arbitrator nevertheless found that the saltdischarge operation is a continuous movement ofcargo from the ship to the place of rest on the saltpad, and held:Regardless of the Agreement between Belling-ham Stevedoring Company and Georgia Pacif-ic, the [PMA] Employers are required tomaintain control of the cargo in the continuousmovement to sustain the integrity of theAgreement between the ILWU and the PMAas to the work to be performed by ILWUmembers.He therefore concluded that the "work opportunityin contention is longshore work," but further heldthat "time-in-lieu"2 was not payable for ILWU'sclaims made prior to the issuance of his decision.The stipulation- of facts further indicates that pur-suant to the arbitrator's decision Bellingham Steve-doring and the PMA honored and paid ILWU'sclaims for in-lieu-of pay dated subsequent to thatdecision. Bellingham Stevedoring and the PMA re-fused, however, to honor ILWU's claims for in-lieu-of pay on or after the issuance date of theBoard's 10(k) decision.B. Contentions of the PartiesThe Respondent contends, as a proceduralmatter, that the Bbard's finding of reasonable causein the 10(k) proceeding is not binding in a subse-quent unfair labor practice proceeding and there-fore it is entitled to a de novo review of the com-plaint allegation that its filing of in-lieu-of claim'swas violative of Section 8(b)(4)(ii)(D).3 The Re-'spondent reiterates its &intention from the 10(k)proceeding that its resort to the contractual griev-ance procedure on an issue involving work juris-diction is the agreed-on method of 'resolving dis-putes under the PCLCD and thus is not threaten-ing or coercive within the meaning of the Act. Inthis regard, the Respondent also reiterates that itsclaims for in-lieu-of pay were directed solely toBellingham Stevedoring and the PMA, not to theEmployer, and that its - purpose in making theclaims was to preserve for its members a remedy2 "Time-in-lieu" appears to be used interchangeably with "in-lieu-orfor monetary claims made under the PCLCD3 The Respondent admits that it did not notify the Regional Directorthat it would comply with the Board's 10(k) decision It contends, how-ever, that because it has not engaged in any conduct proscribed by Sec8(b)(4)(n)(D) there is no basis for requinng a written assurance of compli-ance with the I0(k) decision, that there is nothing coercive or threateningabout failing to send a letter, and that, even assuming that its failure tonotify the Regional Director constitutes a technical violation, such con-duct does not warrant a remedial orderfor lost work opportunities caused by BellinghamStevedonng's violation of the PCLCD. Finally, theRespondent contends that the Supreme Court'sopinion in Bill Johnson's Restaurants v. NLRB, 103S.Ct. 2161 (1983), precludes the Board from hold-ing that ILWU's filing of in-lieu-of claims under itscontractual grievance procedure constitutes anunfair labor practice which may be enjoined.The General Counsel contends that the Respond-ent's argument that its claims for in-lieu-of pay donot constitute unlawful pressure to obtain a juris-dictional assignment was previously litigated and,in the absence of newly discovered evidence or achange in the law, should not be reconsidered inthis proceeding. The General Counsel also con-tends that the instant case is controlled by Long-shoremen ILWU Local 32 (Weyerhaeuser Co.), 271NLRB 759 (1984), which was pending before theBoard at the time the instant case was transferredto the Board. The General Counsel further con-tends that the Respondent's demands for in-lieu-ofpay from Bellingham Stevedoring effectively con-stitute a demand for the disputed work in violationof the 10(k) award. Finally, the General Counselcontends that the Respondent's admitted refusal tocommit itself in writing to comply with the Board's10(k) order is inconsistent with the Respondent'scontention that it has not demanded the disputedwork and constitutes a separate Section 8(b)(4)(D)violation. The Employer takes a position consistentwith that of the General Counsel.C. DiscussionAs indicated above, in the Decision and Deter-mination of Dispute we found reasonable cause tobelieve that ILWU's filing of in-lieu-of grievancesagainst Bellingham Stevedoring had an object offorcing or requiring the Employer to assign the dis-puted work to employees represented by ILWUand that ILWU thereby was engaging in conductviolative of Section 8(b)(4)(D). We determined thatILWU was not entitled to use proscribed means toforce or require the Employer to assign the disput-ed work to members of ILWU, and we further di-rected ILWU to advise the Regional Director inwriting whether or not it would abide by the 10(k)determination.In this proceeding it is undisputed that ILWUhas continued to file grievances against BellinghamStevedoring seeking in-lieu-of pay for the work atissue herein. It also is undisputed that ILWU hasfailed to notify the Regional Director in writingthat it would comply with the 10(k) determinationalthough, as indicated above,4 ILWU has denied4 See fn 3 above 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it did not comply with the 10(k) determina-tion. The Board has held that engaging in the sameor similar conduct which constituted the basis for a10(k) determination constitutes proof of noncompli-ance with the 10(k) determination.5 Moreover, theBoard has required actual performance of the writ-ten notice requirement of the determination.6,We therefore find, contrary to ILWU's denials,that ILWU has not complied with the 10(k) deter-mination.Having determined that the Respondent has notcomplied with the 10(k) 'determination, we turnnow to the merits of the complaint allegation thatILWU, by not complying with the 10(k) determi-nation and filing in-lieu-of grievances against Bel-lingham Stevedoring, engaged in conduct violativeof Section 8(b)(4)(ii)(D).In its first affirmative defense and in its brief, theILWU seeks to place in issue the existence of a ju-risdictional dispute. A review of the record in the10(k) proceeding indicates that this issue was raisedand litigated in the 10(k) proceeding. As the Boardstated in Plaza Glass, above,7 "It is settled thatissues raised and litigated in a 10(k) proceedingmay not be relitigated in a subsequent unfair laborpractice proceeding, alleging violations of Section8(b)(4)(D) which are based in part on factual deter-minations made in the 10(k) Proceeding." There-fore, we find no merit in the Respondent's first af-firmative defense.In its second affirmative defense and in its brie(ILWU seeks to place in issue the Board's finding inthe 10(k) proceeding that an object of its filing ofin-lieu-of grievances against Bellingham Stevedor-ing was to force or require the Employer to assignthe disputed work to members of ILWU. In sup-port 'of its position, ILWU reiterates its argument'from the 10(k) proceeding that its sole purpose inmaking the in-lieu-of claims was to pi-eserve for itsmembers a remedy for Bellingham Stevedoring'scontinued violations of the PCLCD. ILWU alsorelies on Aibitrator Forrester's decision in its favoris further evidence. that its filing of grievances wasbased on a legitimate contractual claim.As we found in the 10(k) proceeding, , however,ILWU's in-lieu-of claims were for the amount'thatILWU members would have earned if they, andnot the Employer's AWPPW-represented employ-ees, had been assigned the work in dispute. We alsofound, based on evidence that Bellingham, Steve-.doring had no control over the disputed work and5 Iron Workers Local 595 (Bechtel Corp), 112 NLRB 812, 815 (1955)6 Bechtel, above' at 817 See also Plumbers Local 741 (Ashton Co.), 259NLRB 944, 946 (1982), Plumbers Local 195 (Texas Oil); 231 NLRB 525,527 (1977), Iron Workers Local 433 (Plaza Glass), 218 NLRB 848, 849(1975), enfd 549 F 2d 634 (9th Cu. 1977)7 See also Teamsters 'Local445 (Blount Bros), 197 NLRB 46, 51 (1972)that ILWU members never had been assigned suchwork, that ILWU's grievances did not have a"work preservation" object but rather were de-signed to induce Bellingham. Steyedoring to putpressure on the Employer to reassign t,he disputedwork to ILWU members. The post-10(k) hearingissuance of Arbitrator Forrester's decision does not,warrant a different finding regarding ILWU'sobject. Neither the Employer nor AWPPW.Partici-pated in or was bound, by that arbitration proceed-ing!' Furthermore, it is-well settled that a 10(k) de-termination by the Board takes precedence over anarbitrator's contrary .award.• Thus, although Arbi-trator Forrester's award , upheld ILWI,J's contrac-tual claims, it does not alter the facts that Belling-ham Stevedoring had no control over the work indispute and that such work remained at all materialtimes under the sole control of the Employer.The consequences of ILWU's conduct are alsorelevant to our determination of its object. It is ob-vious that Bellingham Stevedoring. will suffer eco-nomically if it is compelled to pay wages for worknot performed by its employees every time a ship-ment of salt is unloaded for the Employer at theBellingham dock. Inevitably, to avoid the continu-ing imposition of such a wage liability, BellinghamStevedoring would cease doing business with theEmployer or otherwise exert pressure on the Em-ployer to force or require the Employer to changeits assignment of work.1•In these circumstances, we find, that ILWU, hasused the filing of in-lieu-of grievances under thePCLCD as an economic device against BellinghamStevedoring with an object of forcing or requiringthe Employer to assign the disputed work toILWU members." We further find that ILWU'sconduct in filing the in-lieu-of grievances amountedto prohibited economic coercion." Therefore, wereject ILWU's second affirmative defense.8 Thus, even if the arbitrator's, award had Issued prior to the 10(k)hearing, or if It had been brought to the Board's attention while the 10(k)decision was pending, the Board would have afforded it little or noweight in determining the. dispute9 Carey v Westinghouse Corp, 375 U S (1964) See also Auto Workers v.Rockwell Intel:tuitional Cork, 619 f. 2d 580 (6th Or 1980), in which thecourt statedrOnce the NLRB decides a work assignment dispute, its determina-tion takes prCc†clence over a contrary arbitratOrs award Carey vWestinghouse Carp, 375 tU S 261, 84 S Ct 401, 11 L Ed 2d 320(1964), NLRB v Radio & Television Broadcast Engineers, supra, NewOrleans Typographical Union No 17 v NLRB, 368 F 2d 755 (5th Cir1966) This is true regardless of which action was initiated first DockLoaders and Unloaders, ILA Local No 854 v Richeson & Sons, Inc ,280 F Supp 402 (ED La 1968) In Carey, the Court specifically notedthat where a NLRB determination, and an arbitrator's award conflict,the formers ruling would take precedence Further, "Rifle superiorauthority of the Board may be invoked at any time" 375 U S at 272,84 S Ct at 409 Accord, New Orleans.Typographical, supra9, See Weyerhaeuser, above1‡112 See Teamsters Local 85 (Pacific Maritime), 224 NLRB 801, 805-808(1976) See also Weyerhaeuser, above LONGSHOREMEN ILWU LOCAL 7 (GEORGIA-PACIFIC)367Based on all of the foregoing, we conclude that,by filing the in-lieu-of grievances, ILWU has en-gaged in conduct violative of Section 8(b)(4)(ii)(D).We also conclude that, by filing new in-lieu-ofgrievances after the issuance of the Board's 10(k)determination and failing to notify the Regional Di-rector in writing that it would comply with the10(k) determination, ILWU has failed to complywith the Decision and Determination of Disputeand thereby has continued to engage in conductviolative of Section 8(b)(4)(ii)(D).1 3Finally, regarding ILWU's third affirmative de-fense that, based on the Supreme Court's decisionin Bill Johnson's, above, the Board is without au-thority to enjoin it from filing its in-lieu-of claims,we find that the Board's recent decision in Weyer-haeuser is controlling. In Weyerhaeuser, the Boardrejected the respondent's argument that Bill John-son's compelled a stay of the 8(b)(4)(D) proceed-ings until such time as the courts resolved the re-spondent's Section 301 suit seeking time-in-lieupayments pursuant to an arbitration award.14 Rely-ing on Carey v. Westinghouse, above, the Boardfound that the Section 301 suit, "which seeks to en-force an arbitration award contrary to the Board's10(k) award and also seeks to achieve a prohibitedobjective," lacked a reasonable basis in fact andlaw and therefore did not require a stay of theunfair labor practice proceedings. Based on thesame reasoning, we reject the Respondent's thirdaffirmative defense and shall order the appropriateinjunctive relief.CONCLUSIONS OF LAW1. Bellingham Division, Georgia-Pacific Corpo-ration is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Local Union No. 7, International Longshore-men's and Warehousemen's Union and LocalUnion No. 194, Association of Western Pulp andPaper Workers are labor organizations within themeaning of Section 2(5) of the Act.3. The Respondent has engaged in unfair laborpractices proscribed by Section 8(b)(4)(ii)(D) of theAct by: filing in-lieu-of claims for work performedby members of AWPPW with an object of forcing13 Ashton Co, above, Texas Oil, above14 In Weyerhaeuser, the Board's "reasonable cause" finding in the un-derlying 10(k) proceeding was based on a work stoppage by the union, asister local of the Respondent in the instant case After the Board's 10(k)decision, -f: ported at 256 NLRB 167 (1981), an arbitrator ruled in favorof the union's claim that the work in dispute should have been assignedto its members and that its claim for time-In-lieu payments under thePCLCD should be sustained The union thereafter submitted time-in-lieuclaims against the employer, Jones, but none of these were paid Theunion subsequently filed a Section 301 suit to enforce the arbitrationaward and to require PMA to pay damages in an amount equal to thetime-in-lieu payments referred to in the arbitration awardor requiring the Employer to assign the work, de-scribed below, to employees represented by ILWUrather than to employees represented by AWPPW;and by failing and refusing to comply with theBoard's Decision and Determination of Dispute re-ported at 267 NLRB 26 (1983). The work consistsof:The operation of bulldozers for the purpose ofpiling salt on a salt pad owned by the Employ-er and located on a pier leased to the Employ-er, during times when ships and barges con-taining salt to be deposited on that pad arebeing unloaded at the pier by employees ofBellingham Stevedoring Company who arerepresented by ILWU.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin and is engaging in certain unfair labor practices,we shall order it to cease and desist and take cer-tain affirmative action designed to effectuate thepurposes of the Act. We also shall order the Re-spondent to reimburse Bellingham StevedoringCompany and the Pacific Maritime Association forany in-lieu-of claims paid to the Respondent pursu-ant to Washington Area Arbitrator Forrester'saward of 10 February 1983, with interest computedin accordance with Florida Steel Corp., 231 NLRB651 (1977).15ORDERThe National Labor Relations Board orders thatthe Respondent, Local Union No. 7, InternationalLongshoremen's and Warehousemen's Union, Bel: -lingham, Washington, its officers, agents, and rep-resentatives, shall1. Cease and desist from(a) Filing in-lieu-of claims for work performedby members of Local Union No. 194, Associationof Western Pulp and Paper Workers with an objectof forcing or requiring Bellingham Division, Geor-gia-Pacific Corporation to assign the work de-scribed below to employees represented by LocalUnion No. 7, International Longshoremen's andWarehousemen's Union rather than to employeesrepresented by Local Union No. 194, Associationof Western Pulp and Paper Workers. The workconsists of:The operation of bulldozers for the purpose ofpiling salt on a salt pad owned by the Employ-15 See generally Isis Plumbing Co, 138 NLRB 716 (1962) 368DECISIONS OF NATIONAL, LABOR RELATIONS BOARDer and located on a pier leased to the Employ-er, during times when ships and barges con-taining salt to be deposited , on- that pad arebeing unloaded at the pier by employees ofBellingham Stevedoring Company who arerepresented by ILWU. •(b) Refusing to comply with the Board's Deci-sion and Determination of Diiiiiite reported at 267NLRB 26 (1983)._2. Take the following affirmative action neces-sary to effectuate the policies-of the Act.(a)Withdraw and cease filing in-lieu-of claimsfor the above-described work performed by mem-bers of Local Union No. 194, Association of West-ern Pulp and Paper Workers.-(b)Reimburse Bellingham Stevedoring Companyand the Pacific Maritime Association - for any in-lieu-of claims paid to the Respondent pursuant toWashington Area Arbitrator Forrester's award of10 February 1983..(c)Post at its office and meeting halls copies ofthe attached notice marked "Appendix."" Copiesof the notice, on forms provided  by the RegionalDirector for Region 19, after being signed by theRespondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 -consecutive days inconspicuous places including all places where no-tices to members are customarily posted. Reasona-ble steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(d)Sign and mail sufficient copies of the noticeto the Regional Director for posting by BellinghamDivision, Georgia-Pacific Corporation, if it is will-ing, at all locations on the jobsite where notices toits employees customarily are posted.16 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"(e)Notify _ the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT file "in-lieu-of' claims for workperformed by members of Local Union No. 194,Association of Western Pulp and Paper Workerswith an object of forcing or requiring BellinghamDivision, Georgia-Pacific Corporation to assign thework described below to employees represented byour labor organization rather than to employeesrepresented by Local Union No. 194, Associationof Western Pulp and Paper Workers. The workconsists of:The operation of bulldozers for the purpose ofpiling salt on a salt pad owned by the Employ-er and located on a pier leased to the Employ-er, during times when ships and barges con-taining salt to be deposited on that pad arebeing unloaded at the pier by employees ofBellingham Stevedoring Company who arerepresented by ILWU.WE WILL NOT refuse to comply with the Board'sDecision and Determination of Dispute reported at267 NLRB 26 (1983).WE WILL withdraw and cease filing in-lieu-ofclaims for the above-described work performed byLocal Union No. 194, Association of Western Pulpand Paper Workers.WE WILL reimburse Bellingham StevedoringCompany and the Pacific Maritime Association forany in-lieu-of claims paid to our labor organizationpUrsuant to Washington Area Arbitrator Forres:ter's award of 10 February 1983, with interest.LOCAL UNION NO. 7, INTERNATION-AL LONGSHOREMEN'S AND WARE-HOUSEMEN'S UNION